NUMBER 13-14-00024-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


              IN RE JAMES D. NELSON, DOUGLAS C. MCKEE,
                       AND ROBERT C. BROOKS


                       On Petition for Writ of Mandamus.


                                       ORDER

               Before Justices Rodriguez, Garza, and Perkes
                             Per Curiam Order

      Relators, James D. Nelson, Douglas C. McKee, and Robert C. Brooks, filed a

petition for writ of mandamus in the above cause on January 14, 2014, requesting that

we direct the trial court to issue rulings on the pending motions for summary judgment.

The Court requests that the real party in interest, Los Campeones, Inc. d/b/a Valley

International Country Club, or any others whose interest would be directly affected by

the relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.


                                 PER CURIAM


Delivered and filed the
16th day of January, 2014.




                             2